Citation Nr: 0025323	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for allergic rhinitis 
with sinusitis.

5.  Entitlement to an increased rating for bronchial asthma 
and obstructive pulmonary disease, currently rated as 60 
percent disabling.

6.  Entitlement to an initial rating higher than 30 percent 
for bilateral cataracts.

7.  Entitlement to an initial disability rating higher than 
10 percent for gastroesophageal reflux disease.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1973 to March 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1997, April 
1998, September 1998, and November 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board has found that additional development of evidence 
is warranted with respect to the claim for a higher initial 
rating for the service-connected bilateral cataracts.  
Accordingly, that issue is addressed in a remand located at 
the end of this decision.

FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence that he currently has stomach ulcers, or that the 
claimed ulcers are related to service or were caused or 
aggravated by a service-connected disability.

2.  The veteran has not presented any competent medical 
evidence that he currently has an acquired psychiatric 
disorder, or that the claimed disorder is related to service 
or was caused or aggravated by a service-connected 
disability.  

3.  The veteran has not presented any competent medical 
evidence that he currently has hypertension, or that the 
claimed hypertension is related to service or was caused or 
aggravated by a service-connected disability.

4.  The veteran has allergic rhinitis with sinusitis that 
began during service.

5.  The bronchial asthma and obstructive pulmonary disease 
has not resulted in pulmonary function testing results with 
FEV-1 less than 40 percent of predicted or FEV-1/FVC less 
than 40 percent of predicted; the veteran does not have more 
than one attack per week with episodes of respiratory 
failure, and; the disorder does not require daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

6.  The evaluation of the veteran's claims does not involve a 
question of medical complexity or controversy.


CONCLUSIONS OF LAW

1.  The claim for service connection for stomach ulcers is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  Allergic rhinitis with sinusitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

5.  The criteria for a disability rating higher than 60 
percent for bronchial asthma and obstructive pulmonary 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

6.  The criteria for an initial disability rating higher than 
10 percent for gastroesophageal reflux disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115, 
Diagnostic Code 7346 (1999).

7.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases in 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  If it is not well grounded, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

I.  Entitlement To Service Connection For Stomach Ulcers.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a peptic ulcer, a psychosis or a cardiovascular 
disorder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection is currently 
in effect for bronchial asthma with obstructive pulmonary 
disease, rated as 60 percent disabling; posterior subscapular 
cataracts, bilateral, status post phacoemulsification with 
placement of silicon posterior chamber intraocular lens, 
rated as 30 percent disabling; and gastroesophageal reflux 
disease, rated as 10 percent disabling.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; and third, there 
must be competent evidence of a nexus or relationship between 
the in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The nexus to service may also be satisfied by 
the presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  In the case of a claim for secondary service 
connection, the third element of a well-grounded claim may be 
satisfied with medical evidence linking the asserted 
secondary condition to the service-connected disability.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998); see also Locher 
v. Brown, 9 Vet. App. 535, 538 (1996). 

The Court has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  See Savage, 
10 Vet. App. at 498.

The Board notes that the veteran's service medical records do 
not contain any indication that an ulcer was present during 
service.  Although there are records which show complains of 
stomach pain, such as a record dated in December 1973, none 
of the service medical records contain a diagnosis of an 
ulcer.  A clinical cover sheet dated in November 1974 shows 
that the veteran underwent a gastroscopy, but the only 
diagnosis was reflux esophagitis.  The Board notes that the 
veteran has already been granted service connection for the 
reflux esophagitis which was treated in service.  

The Board also notes that the report of medical history given 
by the veteran in January 1979 for the purpose of his 
separation from service shows that he denied having a history 
of frequent indigestion, stomach, liver or intestinal 
trouble.  The report of a medical examination conducted at 
that time shows that the veteran's abdomen and viscera were 
normal.  

There is also no evidence that a peptic ulcer was manifest 
during the year after separation from service.  In fact, 
there is no post-service evidence whatsoever showing that the 
veteran has been diagnosed as having an ulcer.  The report of 
a VA medical examination (labeled respiratory examination) 
shows that the veteran stated that he was told in service 
that he had an ulcer at the top of his stomach.  Following 
examination, however, the only diagnosis pertaining to the 
gastrointestinal system was gastroesophageal reflux disease.  
The fact that the veteran's own account of having been 
diagnosed with an ulcer was recorded in his medical records 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
and a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.

Although the veteran has given his own opinion that he has an 
ulcer which is related to service, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which 
the Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.

The veteran's current medical treatment records also do not 
contain a diagnosis of a peptic ulcer.  In summary, the 
veteran has not presented any competent medical evidence that 
he currently has stomach ulcers, or that the claimed ulcers 
are related to service or were caused or aggravated by a 
service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for stomach 
ulcers is not well grounded, and there is no further duty to 
assist with the development of evidence.  The United States 
Court of Appeals for the Federal Circuit held that only a 
person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

II.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder.

The veteran's service medical records do not show that a 
chronic psychiatric disorder was presented in service.  
Although one record dated in August 1975 shows that the 
veteran was found to have an adjustment reaction of adult 
life, the reaction apparently was not chronic and resolved as 
there are no further references to the reaction in subsequent 
service medical records.  In fact, the report of medical 
history given by the veteran in January 1979 for the purpose 
of his separation from service shows that he denied having 
excessive worry, depression, or nervous trouble of any sort.  
Moreover, the report of a medical examination conducted at 
that time shows that psychiatric evaluation was normal.  

There is no post-service medical evidence from within one 
year after separation from service showing that a psychotic 
disorder was manifest.  In fact, the veteran has not 
presented any competent medical evidence that he currently 
has an acquired psychiatric disorder, or that the claimed 
disorder is related to service or was caused or aggravated by 
a service-connected disability.  His current medical 
treatment records are completely negative for a diagnosis of 
an acquired psychiatric disorder.  Accordingly, the Board 
concludes that the claim for service connection for an 
acquired psychiatric disorder is not well grounded, and there 
is no further duty to assist with the development of that 
claim.

III.  Entitlement To Service Connection For Hypertension.

The veteran's service medical records do not contain any 
references to hypertension.  The report of medical history 
given by the veteran in January 1979 for the purpose of 
separation from service shows that he denied having a history 
of high blood pressure.  The report of a medical examination 
conducted at that time shows that hypertension was not found.  

There is also no evidence that hypertension was manifest 
within one year of separation from service.  In fact, the 
veteran has not presented any post service medical evidence 
that he has hypertension.  

In summary, the veteran has not presented any competent 
medical evidence that he currently has hypertension, or that 
the claimed hypertension is related to service or was caused 
or aggravated by a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection for hypertension is not well grounded, and there 
is no further duty to assist with the development of that 
claim.

IV.  Entitlement To Service Connection For Allergic Rhinitis 
And Sinusitis.

Under 38 C.F.R. § 3.380 (1999), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The veteran's service medical records show that on 
examination conducted in June 1973 for the purpose of his 
entrance into service the veteran denied having a history of 
sinusitis and stated that he did not know if he had hay 
fever.  No disorders were noted on the entrance examination.  
Subsequently, however, the veteran was treated for allergies 
and sinusitis.  The veteran's service medical records include 
a record dated in November 1975 which shows that the veteran 
had hay fever and congestion.  The impression was sinusitis 
with post nasal drip.  A physical profile report dated in 
September 1977 shows that he was under treatment for allergic 
rhinitis.  It was noted that he was under treatment with 
medication which could produce dizziness or drowsiness.  

The report of a medical history given by the veteran in 
January 1979 shows that he checked a box indicating that he 
had a history of sinusitis.  The examiner noted that this 
referred to allergic rhinitis which had been treated with 
good results.  

Post service medical records show that the veteran continues 
to have sinusitis.  The report of an examination of the 
veteran's nose and sinuses dated in July 1997 shows that the 
veteran reported that he had been treated for allergies and 
sinus problems since 1976 when he was in service.  He said 
that he was subsequently followed by a VA medical center.  
Following examination, the diagnoses were (1) history of 
seasonal allergies; and (2) chronic pansinusitis.  A record 
dated in September 1997 shows that the veteran had a sinus 
infection which was worsening and becoming more frequent.  
The diagnoses were chronic sinusitis, allergic rhinitis, and 
asthma.  A VA record dated in October 1997 shows that the 
veteran had been placed on Augmentin four weeks earlier, but 
continued to have nasal drainage until he was placed on 
prednisone.  A VA medical record dated in February 1998 shows 
that the veteran had been treated for an acute sinusitis 
episode.  The veteran's nose had minimal anterior crusting.  
The diagnoses included chronic sinusitis.  A VA respiratory 
examination conducted in May 1998 shows that the veteran's 
sinus x-rays were read as showing changes of sinusitis.  

After considering all of the evidence, the Board finds that 
there is no indication that the veteran's allergic rhinitis 
with sinusitis existed prior to service.  It was first 
manifest during service and continued to be present since the 
veteran's separation from service.  The evidence does not 
show that the veteran's allergy disorder is currently 
seasonal in nature subsiding in the absence of or removal of 
the allergen.  The Board finds that the veteran's allergies 
and sinusitis had their onset in service and are chronic in 
nature.  Accordingly, the Board concludes that allergic 
rhinitis with sinusitis was incurred in service.


V.  Entitlement To An Increased Rating For Bronchial Asthma 
And Obstructive Pulmonary Disease, Currently Rated As 60 
Percent Disabling.

The Court has held that an allegation that a service-
connected disability is more severe than it is currently 
rated is sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted a 
physical examination, and offered appropriate assessments and 
diagnoses. The Board finds that the examination reports 
contain all findings necessary to assess the severity of the 
veteran's service-connected disorder.  For these reasons, the 
Board finds that the examinations are adequate for rating 
purposes.  

With regard to the veteran's claim of inadequacy due to the 
absence of review of the claims folder, the VA General 
Counsel, in a precedent opinion, indicated that 38 C.F.R. 
§ 4.1 does not require that the medical history of disability 
be obtained from the examiner's review of prior medical 
records as opposed to the oral report of the person examined, 
nor is a medical records review required in all circumstances 
where a rating examination is conducted pursuant to the duty 
to assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  The Board notes that the examination 
reports include a history obtained from the veteran.  The 
Board finds that the examination reports coupled with the 
other evidence of record provide sufficient information to 
adequately evaluate the veteran's service connected 
disability.  The Board also points out that, where service 
connection has been granted, and the pertinent issue is the 
evaluation assigned the service-connected disability, the 
Court has held that, while a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (emphasis added).  

With respect to the contention that an advisory medical 
opinion is warranted, the Board notes that the assertion of 
inadequacy of a VA examination is not a basis for an 
independent medical opinion.  According to statute, an 
opinion of an independent medical expert may be obtained in 
cases where the issue under consideration is of such medical 
complexity or controversy that it justifies soliciting an 
opinion from an independent medical expert.  The evaluation 
of the veteran's disability is neither complex nor 
controversial; therefore, solicitation of a medical opinion 
from an independent medical expert is not warranted. 38 
U.S.C.A. § 7109 (West 1991).  With regard to the assertion 
that an independent medical opinion is warranted because the 
VA examinations "did not provide a nexus or etiology" for 
the veteran's disability, the Board would point out that 
service connection for asthma has been established and is not 
at issue in this case.  The issue at hand is whether the 
veteran is entitled to compensation for his disorder in 
excess of the current 60 percent evaluation and as discussed 
above, the Board finds the examinations and other evidence of 
record sufficient to properly evaluate the veteran's 
disability.  

The Board further notes that it has not been made aware of 
any additional relevant evidence that is available and is 
required for disposition of the issue on appeal. Therefore, 
the Board concludes that no further assistance to the veteran 
with the development of evidence is required.  

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  Separate 
Diagnostic Codes identify the various disabilities.  The 
assignment of a particular Diagnostic Code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under rating criteria which are effective from October 7, 
1996, 38 C.F.R. § 4.97, Diagnostic Code 6602, bronchial 
asthma is rated according to the degree of impairment on 
pulmonary function tests, the frequency of attacks, or based 
on the type of treatment which the disorder necessitates.  A 
10 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is 71 to 80 percent of predicted; 
FEV-1/FVC is 71 to 80 percent of predicted; or where the 
disorder requires intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted 
where pulmonary function testing revealed that FEV-1 is 56 to 
70 percent of predicted; FEV-1/FVC is 56 to 70 percent of 
predicted, or; where the veteran uses daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.  

A 60 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is 40 to 55 percent of predicted; 
FEV-1/FVC is 40 to 55 percent of predicted, or; where the 
veteran makes at least monthly visits to a physician for 
required care or exacerbations, or; where the veteran uses 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted where pulmonary function testing revealed that 
FEV-1 is less than 40 percent of predicted, or; FEV-1/FVC is 
less than 40 percent of predicted, or; where the veteran has 
more than one attack per week with episodes of respiratory 
failure, or; when the disorder requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the service-connected disability.  The veteran's service 
medical records show treatment for asthma and related 
problems on many occasions.  The veteran filed a claim for 
compensation in September 1983.  In a rating decision of 
February 1984, the RO granted service connection for mild 
obstructive pulmonary disease and bronchial asthma, rated as 
10 percent disabling.  The rating remained at that level for 
many years.  The veteran requested an increased rating in May 
1997.  In a decision of September 1997, the RO increased the 
rating to 30 percent.  The veteran perfected an appeal of 
that decision.  Subsequently, in a decision of September 
1998, the rating was increased to 60 percent.  Because the 
veteran has not withdrawn his appeal, the issue of whether a 
higher rating is warranted remains on appeal.  

The report of a VA respiratory examination conducted in July 
1997 shows that the veteran had a history of being 
hospitalized for asthma in 1984, and had been followed as an 
outpatient since then.  He had been on bronchodilators as 
well as intermittent oral steroids.  His current medications 
included Serevent, Azmacort, Beconase, an Albuterol inhaler, 
Sinemet and intermittent Prednisone with a 16 day tapering 
dose.  His subjective complaints included having intermittent 
wheezing and shortness of breath.  On objective examination, 
the veteran was alert, oriented, and well developed.  There 
was no intercostal retraction and no pericordial heave.  AP 
diameter was slightly increased.  No clubbing was noted.  On 
auscultation, the lungs showed occasional expiratory wheezing 
bilaterally.  There was no evidence of malignancy.  There was 
also no evidence of structural changes to the lungs.  The 
examiner indicated that pulmonary function tests had shown 
moderate obstructive defect.  No additional special studies 
were needed.  A chest X-ray reportedly showed no active 
disease in the chest.  The diagnosis was bronchial asthma.  

The report of pulmonary function testing done in July 1997 
shows that that FEV-1 was 68 percent of predicted, and FEV-
1/FVC was 62 percent of predicted.

The veteran's VA medical treatment records dated in 1996, 
1997 and 1998 show that he has been seen on many occasions 
for treatment of his asthma.  A record dated in December 1996 
shows that the veteran used prednisone "occasionally."  A 
VA record dated in December 1997 shows that the veteran 
reported that when he was off prednisone his breathing got 
bad.  After examination, the plan was to have the veteran 
take a "low dose" of prednisone for one to two months 
followed by a slow taper.  Other medications were also 
recommended.  A medical record from the Grand Island Eye 
Associates dated in April 1998 shows that the veteran's use 
of prednisone fluctuated as his asthma worsened.   

The report of a respiratory examination conducted by the VA 
in May 1998 shows that the veteran had a history of asthma 
and said that he had been on oral Prednisone.  He had also 
been given bronchodilators.  He reportedly had shortness of 
breath on exertion.  He had taken Prednisone 10 mg 
alternating with 5 mg by mouth each day and Flovent 2 puffs 
b.i.d., Serevent 2 puffs t.i.d. and Nesomax nasal spray 2 
sprays b.i.d. to each nostril, and Atrovent nasal spray 
b.i.d. to each nostril.  He had a good response to these 
medications with no side effects.  He did not require bed 
rest.  Pulmonary function testing reportedly showed a mild 
obstructive defect.  A chest X-ray was read as negative.  The 
veteran's health was generally good.  He had a cough with 
whitish phlegm but no hemoptysis.  The frequency of attacks 
was every two to three weeks.  The pertinent diagnosis was 
asthma with good response to bronchodilator.  

The report of pulmonary function testing conducted in May 
1998 shows that FEV-1 was 61 percent pre Rx, and 67 percent 
post Rx.  The FEV-1/FVC was 57 percent pre Rx and 58 percent 
post Rx.  

The Board finds that the bronchial asthma and obstructive 
pulmonary disease has not resulted in pulmonary function 
testing results with FEV-1 less than 40 percent of predicted 
or FEV-1/FVC less than 40 percent of predicted.  The 
pulmonary function tests have consistently shown better 
function than those levels.  The Board also finds that the 
veteran does not have more than one attack per week with 
episodes of respiratory failure, and the disorder does not 
require daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  The use of 
corticosteroids has been at a low level and has generally 
been intermittent rather than continuous.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 60 percent for bronchial asthma and obstructive 
pulmonary disease are not met.

VI.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent
 For Gastroesophageal Reflux Disease.

The Board notes that the appeal for a higher evaluation for 
gastroesophageal reflux disease arises from the initial 
rating decision which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.  

The Board finds that all relevant facts pertaining to the 
claim for a higher rating for reflux have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The evidence 
includes the veteran's service medical records, and post-
service medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  With regard to 
the adequacy of the examination, the Board notes that the 
report of examination reflects that the VA examiner recorded 
the past medical history, noted the veteran's current 
complaints, conducted a physical examination, and offered 
appropriate assessments and diagnoses.  The Board finds that 
the examination report contains all findings necessary to 
assess the severity of the veteran's service-connected 
disorder.  The Board further notes that it has not been made 
aware of any additional relevant evidence that is available 
and is required for disposition of the issue on appeal. 
Therefore, the Board concludes that no further assistance to 
the veteran with the development of evidence is required.

Gastroesophageal reflux disease may be rated under Diagnostic 
Code 7346 which provides that a 10 percent rating is 
warranted where the disorder is manifest by two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted if there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

The veteran's VA and private medical treatment records 
pertain primarily to treatment for asthma, and do not contain 
any significant information regarding his gastroesophageal 
reflux other than a few references showing that he takes 
medication to treat the disorder.  

The report of a medical examination (labeled respiratory 
examination) conducted by the VA in May 1998 shows that the 
veteran reported having a history of heartburn after eating 
beginning in 1974 in service.  He said that an 
esophagogastro-duodenoscopy was done and he was told that he 
had an ulcer on the top of his stomach.  The military 
physician advised him not to eat anything after supper and to 
elevate the head of his bed.  No medication was given at that 
time.  He said that recently he had surgery for exacerbation 
of possible gastroesophageal reflux disease.  He reported 
subjective complaints of having heartburn which had increased 
during the last one and a half years.  He said that he had 
epigastric pain about once per week.  On a scale of one to 
ten, he said that the pain was about a five.  There was no 
melena, anemia, nausea, or vomiting.  His current medications 
included Pepcid and Tums.  The VA examiner noted that a 
complete blood count had been performed in March 1998 and had 
shown high red blood count and high hemoglobin, but was 
otherwise unremarkable.  On physical examination, the veteran 
reported that his health was generally good, but that he had 
gained five pounds during the past year.  His weight was 214.  
The pertinent diagnosis was gastroesophageal reflux disease.  

Finally, a private consultation report dated in September 
1999 shows that while being treated for his cataracts, it was 
noted that the veteran had mild gastroesophageal reflux 
disease and gastritis, but denied any hematemesis, melena, or 
hematochezia.  On physical examination, his weight was 209 
pounds.  He was alert, active, and in no apparent distress.  
His abdomen was soft, non-tender, and was not distended.  

The Board finds that gastroesophageal reflux disease is not 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and considerable 
impairment of health.  Such symptoms are not reflected in the 
medical evidence.  The Board notes that the presence of only 
two of these symptoms (such as epigastric distress and 
vomiting) is consistent with the currently assigned 10 
percent rating.  There is also no indication in the medical 
evidence that the veteran suffers from impairment of health 
due to his service-connected gastrointestinal disorder.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating higher than 10 percent for 
gastroesophageal reflux disease are not met.

VII.  Extra-Schedular Evaluation

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities.  The Board does not find the veteran's case 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  The Board notes that 
neither of the disabilities has required frequent 
hospitalizations, and there is no evidence of marked 
interference with employment.  The veteran has not been 
hospitalized recently, and he has not presented evidence of 
any interference with employment.  Therefore, referral of 
this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996). 


ORDER

1.  Service connection for stomach ulcers is denied.

2.  Service connection for an acquired psychiatric disorder 
is denied.  

3.  Service connection for hypertension is denied.

4.  Service connection for allergic rhinitis with sinusitis 
is granted.

5.  An increased rating for bronchial asthma and obstructive 
pulmonary disease, currently rated as 60 percent disabling, 
is denied.

6.  An initial disability rating higher than 10 percent for 
gastroesophageal reflux disease is denied.


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for a higher initial 
rating for bilateral cataracts.  In this regard, the Board 
notes that the veteran has not been afforded a VA disability 
evaluation examination for that disorder.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
disability evaluation examination to 
determine the severity of his service-
connected bilateral cataracts.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examination should 
include all information necessary to rate 
the veteran's service-connected eye 
disorder under the diagnostic codes for 
rating vision disorders.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, the report 
should be returned, along with the claims 
file, for immediate corrective action.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the benefits 
may be granted.  In light of the fact 
that this is an initial disability 
rating, the entire rating period is to be 
considered, including the possibility of 
staged ratings (i.e., separate ratings 
for separate periods of time) based on 
the facts found.  If the benefit sought 
on appeal, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this Remand is to obtain additional 
medical information.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to the 
claim's merits.  The veteran is free to submit any additional 
evidence he wishes to have considered in connection with his 
appeal; however, he is not required to act until further 
notified.  See Kutscherousky v. West, 12 Vet. App. 369, 372-
73 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

